United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF DEFENSE, Fort Bragg, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1269
Issued: September 14, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 11, 2007 appellant filed a timely appeal of a January 3, 2007 merit decision of
the Office of Workers’ Compensation Programs, finding that he did not sustain an injury in the
performance of duty on May 16, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction of the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury in the
performance of duty on May 16, 2006.
FACTUAL HISTORY
On May 17, 2006 appellant, then a 63-year-old custodial worker, filed a traumatic injury
claim alleging that on May 16, 2006 he experienced neck and back pain and numbness in his
right hand and fingers as a result of moving a buffer. He stopped work on May 16, 2006.
By letter dated February 2, 2007, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It addressed the medical evidence he needed to submit.

Appellant submitted discharge instructions signed by Cathy Jones, a licensed practical
nurse, on August 4, 2006. An October 18, 2006 medical report of Dr. Kim-Eng Koo, a Boardcertified neurosurgeon, found that appellant sustained large herniated discs of the cervical spine
with cord compression and os odontoideum. Dr. Koo stated that appellant was status post
cervical spine surgery with fusion. The physician released him to light-duty work with
restriction. In an August 6, 2006 prescription, Dr. Koo stated that appellant could not work until
his next evaluation on October 6, 2006.
By decision dated January 3, 2007, the Office denied appellant’s claim. The evidence of
record was found insufficient to establish that he sustained an injury causally related to the
accepted May 16, 2006 employment incident.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.3 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet his burden of proof to establish the fact that he sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that he actually
experienced the employment injury or exposure at the time, place and in the manner alleged.6

1

On January 15, 2007 appellant requested an oral hearing before an Office hearing representative regarding the
Office’s January 3, 2007 decision and he submitted additional evidence. However, the case record does not contain
a final decision of a hearing representative. The Board may not consider evidence for the first time on appeal which
was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can
submit this evidence to the Office and request reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 3.
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

6

Linda S. Jackson, 49 ECAB 486 (1998).

2

The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon a complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The record supports that on May 16, 2006 appellant moved a buffer at work. The Board
finds, however, that the medical evidence of record is insufficient to establish that the accepted
employment incident caused any employment injury.
The discharge instructions of Ms. Jones, a licensed practical nurse, are of no probative
value as a nurse is not a “physician” as defined under the Act.10
Dr. Koo’s October 18, 2006 report found that appellant had large herniated discs of the
cervical spine with cord compression and an os odontoideum. It was noted that he was status
post cervical spine surgery with fusion. Dr. Koo released appellant to light-duty work with
restriction. The physician did not provide any medical rationale explaining how or why
appellant’s cervical conditions and resultant surgery were causally related to the May 16, 2006
employment incident. Dr. Koo did not provide a history of the accepted incident or explain how
it would be competent to cause or contribute to the diagnosed cervical condition. The Board
finds that Dr. Koo’s report is not sufficient to establish that appellant’s cervical spine conditions
and surgery were caused or contributed to by the May 16, 2006 employment incident.
Dr. Koo’s August 6, 2006 prescription found that appellant was totally disabled for work
until his next evaluation on October 6, 2006. However, the physician did not provide a diagnosis
causally related to the May 16, 2006 employment incident. Moreover, Dr. Koo did not attribute
appellant’s disability to the accepted employment incident. The Board finds that this evidence is
insufficient to establish appellant’s claim.
Appellant did not submit any additional medical evidence addressing causal relationship.
The Board finds that there is insufficient rationalized medical evidence of record to establish that
appellant sustained any neck, back and right hand or finger injuries in the performance of duty
on May 16, 2006. He failed to meet his burden of proof.

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Charles E. Evans, 48 ECAB 692 (1997).

10

See 5 U.S.C. § 8101(2); Thomas Lee Cox, 54 ECAB 509 (2003); Janet L. Terry, 53 ECAB 570 (2002).

3

CONCLUSION
As appellant did not provide the necessary medical evidence to establish that he sustained
an injury caused by the May 16, 2006 employment incident, he has failed to meet his burden of
proof.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 14, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

